OPINION — AG — (1) SENATE JOINT RESOLUTION NO. 45, 37TH LEGISLATURE, SECOND REGULAR SESSION, ARTICLE V, SECTION 57 BY ATTEMPTING TO AMEND OR EXTEND THE PROVISIONS OF 74 O.S. 1971 126.2 [74-126.2], (STATE BOARD OF PUBLIC AFFAIRS AUTHORIZED TO LEASE FOR A TEMPORARY TIME, THE  SURFACE OF ANY OF THE LANDS BELONGING TO THE STATE) BY REFERENCE(TO INCLUDE THE POWER TO LEASE TO GOVERNMENTAL ENTITIES FOR OTHER THAN " CITY OR STATE PROJECT(S) " WITHOUT RE ENACTING AND REPUBLISHING SAID SECTION AT LENGTH; (2) SENATE JOINT RESOLUTION NO. 45, VIOLATES ARTICLE V, SECTION 59, IN THAT SAME IS A SPECIAL AND LOCAL LAW WHERE A GENERAL LAW COULD BE MADE APPLICABLE. (3) SENATE JOINT RESOLUTION NO. 45, IS THEREFORE IS INOPERATIVE. (FLOYD W. TAYLOR) CITE: OPINION NO. 67-388, 60 O.S. 1979 Supp., 176 [60-176], 11 O.S. 1972 Supp., 548.3 [11-548.3](10)